DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 07/06/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Objections
Claim 15 is objected to because of the following informalities:  Line 2 states “said pad used be to” and it should recite --said pad used to--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 11-13 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Hunt et al. (US 2004/0065652).
Regarding claim 1, Hunt et al. (hereafter “D1”) discloses an album holder (device for storage of CD/DVD/VHS cartridge and others – [0041, 0072]; the embodiment of figure 15 will be primarily discussed) comprising: first and second base legs (rails 114a/b); each of said first and second base legs includes a front end section (front end being the end having front cross bar 121), a back end section (end having rear cross member 118), and a midsection (any selectable section between the front and rear sections) positioned between said front end section and a back end section; a top surface of said midsection including a plurality of ribs (curved surfaces 16, 18) ([0053]); front and back panels (as in the arrangement in figure 15 back panel is idler panel 52 of retainer assembly and front panel is rear facing panel of front cross member 121 – [0057]); a connection arrangement (rear panel is connected by glide 32 – [0057]; figure 6 and front panel connected via outer ends of cross member 121 – [0073]) to secure said front and back panels to said first and second base legs (114a/b); and wherein a front face of said front panel (of 121) angles away from a front face of said back panel (idler panel 52 – figure 15) when said front and back panels are connected to said first and second base legs; and wherein at least a portion of a back face of said front panel (back of 121) contacts at least a portion of a front face of said front end section of each of said first and second base legs (front cross member 121 intersects front end section of base legs); and wherein at least a portion of a back face of said back panel (52) contacts at least a portion of a front face of said back end section of each of said first and second base legs (as illustrated in figure 1 showing panel 52 against a back end section).
Regarding claim 2-3, D1 discloses wherein each of said first and second base legs (114a/b) includes one or more reinforcement structures (track 116 or curved surfaces 16, 18).
Regarding claim 4, D1 discloses wherein a front face of said back panel angles away from a front face of said front panel when said front and back panels are connected to said first and second base legs (figure 15 shows panel 52 inclined rearwardly).
Regarding claim 6, D1 discloses wherein said first and second base legs (114a/b) are spaced from one another when said front and back panels are connected to said first and second base legs (figure 15).
Regarding claim 11, D1 discloses wherein a longitudinal length of said midsection of each of said first and second base legs is greater than a longitudinal length of each of said front end sections and said back end sections (selecting mid section as majority of the length of the device rails 14a/b – figure 15).
Regarding claim 12, D1 discloses wherein maximum height of said mid sections (uniform heights in mid section of 14a/b) of each of said first and second base legs is less than a maximum height of each of said front end sections and said back end sections (maximum height in figure 15 at front are rear ends of 114a/b and pin track 116 need not be included as part of base legs).
Regarding claim 13, D1 discloses wherein a front face of each of said front end sections and said back end sections angle rearwardly from said mid sections (figure 15 shows the angled portions at end).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 7-10, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunt et al. (US 2004/0065652).
Regarding claim 5, D1 discloses first and second base legs (114a/b) but does not specifically include preformed base openings in a front face of each of said front end sections and said back end section of each of said first and second base legs in the embodiment of figure 15.  However, in the embodiment of figure 1 organizer/retainer member (25) is taught and is connected into openings (67a/b) in rail/leg front end section [0066].  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to add openings at front and rear ends section as already taught by D1 to allow optional use of retainers.
Regarding claims 7-8, D1 discloses rear panel device (retainer assembly 27) mounted in a slot (as seen in figure 5 receiving 38b) in the first and second base legs (figure 1, 6, 15; [0064]) but does not disclose such an arrangement for the front panel.  However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to add another panel arrangement identical to rear panel device at a front end facing the back for the purpose of organizing the stored items to be tilted in either direction.  As modified, both front and rear panel assemblies are mounted in a generally U-shaped slot in the first and/or second base legs (114a/b)
Regarding claim 9, D1 as modified discloses wherein a thickness of each of said front panel mount slots (figure 5) and said back panel mount slots is the same or slightly greater than a thickness of a bottom region (at 38a/b) of said front and back panels that is positioned in said front panel mount slots and said back panel mount slots.
Regarding claim 10, D1 as modified discloses wherein each of said front panel mount slots ([0064]) and said back panel mount slots extend below a top surface of said midsection (as seen in figure 5 slot is below top surface of the midsection).
Regarding claim 14, D1 discloses wherein said back panel includes a plurality of preformed connector openings (can be seen in figure 7b for rear panel); each of said preformed connector openings are spaced from a bottom edge of said front and back panels.  The embodiment of figure 15 does not disclose front panel openings.  However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to add another panel arrangement identical to rear panel device at a front end facing the back for the purpose of organizing the stored items to be tilted in either direction.
Regarding claim 15, D1 discloses use of the device atop surfaces and mounting on furniture ([0041]).  OFFICIAL NOTICE is taken that it is well known in the art to utilize a pad on a bottom of a device for placement for use on a mounting or support surface and as such it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to add pads to the bottom of base legs for surface supports.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See notice of references cited form PTO-892.  References not applied but cited are relevant as disclosing or suggesting at least one feature in the claims or disclosure of the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK D HAWN whose telephone number is (571)270-5320. The examiner can normally be reached Monday - Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK D HAWN/Primary Examiner, Art Unit 3631